          21-03009-hcm
El Paso County - County CourtDoc#1-47
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab
                                                                                      Filed    44 Pg 3:49
                                                                                            9/24/2020 1 of PM
                                                           1                                 Norma Favela Barceleau
                                                                                                         District Clerk
                                                                                                      El Paso County
                                                                                                      2020DCV0914
